1

2

3

4

5

6

7

8                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
9

10
     In Re:                                               Case No.: 19-40662-BDL

11   CELENA ANN WILLIAMS,                                 PROPOSED ORDER ON TRUSTEE’S
                                                          OBJECTION TO EXEMPTIONS
12
                                                Debtor
13

14            THIS MATTER having come on before the above entitled Court pursuant to the
15   Chapter 13 Trustee’s Objection to Exemptions and the Court having reviewed the records and
     files herein and being fully advised, it is hereby
16
              ORDERED, that Trustee’s Objection to Debtor’s exemptions under Wash. Rev. Code
17
     § 6.15.010(1)(d)(vi) is sustained and the debtor’s exemptions claim for “potential personal injury
18
     claim for motor vehicle accident on 5/11/18” is hereby held in abeyance until such time as the
19   debtor’s claim is liquidated.

20                                             ///End of Order///

21   Presented by:
22
                                 ________
23   Mathew S. LaCroix, WSBA #41847 for
     Michael G. Malaier, Chapter 13 Trustee
24

25
                                                                                     Michael G. Malaier
                                                                             Chapter 13 Standing Trustee
                                                                                 2122 Commerce Street
     Order on Objection to Exemptions                                               Tacoma, WA 98402
                                                                                         (253) 572-6600
